PER CURIAM.
This appeal follows from the trial court’s order denying appellant’s motion to correct illegal sentence filed pursuant to rule 3.800(a), Florida Rules of Criminal Procedure. In response to this court’s order to show cause, the state has conceded that the trial court erred when it summarily denied appellant’s motion. We accept the state’s concession and remand for an evidentiary hearing or for attachment to an order those portions of the record demonstrating that appellant is not entitled to relief. See Hiler v. State, 634 So.2d 826 (Fla. 4th DCA 1994).
REVERSED and REMANDED.
DELL, C.J., and GUNTHER and POLEN, JJ., concur.